Case 15-10800        Doc 61     Filed 01/31/19     Entered 01/31/19 12:40:07          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 10800
         Brenda Shannon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/26/2015.

         2) The plan was confirmed on 07/09/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/05/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 06/13/2018.

         5) The case was Converted on 12/13/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-10800             Doc 61         Filed 01/31/19    Entered 01/31/19 12:40:07                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $16,140.60
           Less amount refunded to debtor                                $586.98

 NET RECEIPTS:                                                                                           $15,553.62


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,875.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $645.96
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,520.96

 Attorney fees paid and disclosed by debtor:                         $500.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Americredit Financial Ser Inc           Secured       22,362.00     21,789.98        21,789.98            0.00        0.00
 Ashro Lifestyle                         Unsecured         170.00        170.90           170.90           0.00        0.00
 City of Chicago Department of Revenue   Unsecured         400.00      2,701.50         2,701.50           0.00        0.00
 Dr Leonards/Carol Wrig                  Unsecured         162.00           NA               NA            0.00        0.00
 Enhanced Recovery                       Unsecured         150.00           NA               NA            0.00        0.00
 Ginnys/Swiss Colony Inc                 Unsecured         619.00           NA               NA            0.00        0.00
 Harris                                  Unsecured         150.00           NA               NA            0.00        0.00
 Illinois Bell Telephone Company         Unsecured         211.00        150.30           150.30           0.00        0.00
 Illinois Collection Service/ICS         Unsecured      1,344.00            NA               NA            0.00        0.00
 Illinois Collection Service/ICS         Unsecured         829.00           NA               NA            0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         185.00        185.60           185.60           0.00        0.00
 Montgomery Ward                         Unsecured         577.00        577.49           577.49           0.00        0.00
 Municipal Collections Of America        Unsecured     12,024.00     11,775.00        11,775.00            0.00        0.00
 Municipal Collections Of America        Unsecured         270.00        270.00           270.00           0.00        0.00
 Pellettieri                             Unsecured         100.00           NA               NA            0.00        0.00
 Seventh Avenue                          Unsecured           0.00        619.29           619.29           0.00        0.00
 Tsi/980                                 Unsecured         712.00           NA               NA            0.00        0.00
 Wollemi Acquisitions LLC                Unsecured            NA       5,452.74         5,452.74           0.00        0.00
 Wollemi Acquisitions LLC                Secured        9,925.00       9,925.00         9,925.00      9,925.00    1,107.66




UST Form 101-13-FR-S (9/1/2009)
Case 15-10800        Doc 61      Filed 01/31/19     Entered 01/31/19 12:40:07             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $31,714.98          $9,925.00           $1,107.66
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $31,714.98          $9,925.00           $1,107.66

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,902.82               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,520.96
         Disbursements to Creditors                            $11,032.66

 TOTAL DISBURSEMENTS :                                                                     $15,553.62


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
